Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Reasons of Allowance	

The Status of Claims

Claims 13, 17-18, 20-25, 27-30 are pending. 
Claims 13, 17-18, 20-25, 27-30 are allowed. 

I. The following is an examiner's statement of reasons for allowance:
	
The IDS filed on 7/14/2021 have been reviewed, but they are irrelevant to the claimed invention.

The rejection of Claims 17-18, 20-21, 27 and 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims

The rejection of Claim(s) 13,16, 19-21 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Kamio et al.(Free Radical Biology and Medicine 91, 2016, p.256–263) is withdrawn due to the cancelation and modification of the claims

The rejection of Claim(s) 13, and 19-26 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Fukushima et al.(AU 2016230139 B2) is withdrawn due to the cancelation and modification of the claims

The rejection of Claims 13, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.(AU 2016230139 B2) in view of Kamio et al.(Free Radical Biology and Medicine 91, 2016, p.256–263) and  Y. Yamashita et al ( Archives of Biochemistry and Biophysics 527 (2012) 95–104) is withdrawn due to the modification of the claim 13.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/22/2021